IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20012
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ROBERTO RIOJAS, JR.; DAVID CANTU; PEDRO MORENO; RAMIRO RIOJAS;
LUIS MORENO; LAZARO MORENO; IRELA YVETTE RIOJAS GONZALEZ;
MELBA RIOJAS MORENO; ROSANNA RIOJAS GUERRERO; JOSE LUIS CANTU;
EDUARDO MORENO; RENE GONZALEZ; CESAR MORENO, SR.; RENATO RIOJAS;
a/k/a Renato Riojas-Sandoval,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CR-142
                        - - - - - - - - - -
                           July 11, 1997
Before JONES, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     David Cantu appeals from the district court’s order revoking

the magistrate judge’s order of release pending trial.    The

district court’s decision rests on its conclusion that Cantu

presents a danger to any other person or the community and no



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                           No. 97-20012
                               - 2 -

conditions will reasonably assure safety, and that Cantu presents

a risk of flight and no conditions will reasonably assure Cantu’s

appearance as required.   See 18 U.S.C. § 3142(e) and (f). The

district court’s conclusion is supported by the record.   See

United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).     The

district court’s detention order as to David Cantu is AFFIRMED.